         Case 1:18-cr-00567-VSB Document 190 Filed 08/04/20 Page 1 of 3




BakerHostetler
                                                                                Baker&Hostetler LLP
                                                                                45 Rocke feller Plaza
                                                                                New York, NY 10111

                                                                                T 2 12.589.4200
                                                                                F 2 12.589.4201
                                                                                www.bakerlaw.com
August 4, 2020
                                                                                 Jonathan B. New
                                                                                 direct dial: 212.589.4650
                                                                                 jnew@bakerlaw.com

VIA ECF


Honorable Vernon S. Broderick
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re:    United States v. Christopher Collins, et al., No. 18-cr-567 (VSB) (S.D.N.Y.)

Dear Judge Broderick:

       We are counsel for Defendant Christopher Collins in this matter and write regarding the
date on which Mr. Collins must surrender at the institution designated by the Bureau of Prisons
(“BOP”) for service of his sentence (the “Report Date”). Specifically, we respectfully request
that Mr. Collins’ Report Date be extended and re-set to 2:00 pm on October 13, 2020, for the
reasons set forth below. We have conferred with counsel for the Government, and the
Government consents to the requested continuance.

        By way of background, on January 17, 2020, Mr. Collins appeared before Your Honor
for sentencing pursuant to his plea of guilty to one count of conspiracy to commit securities fraud
and one count of making a false statement. At sentencing, Your Honor, in relevant part,
sentenced Mr. Collins to concurrent sentences of 26 months imprisonment, recommended that
Mr. Collins be designated to FPC Pensacola in Florida and set a Report Date of March 17, 2020.
On January 31, 2020, a Judgment in a Criminal Case issued as to Mr. Collins, ECF No. 171,
formalizing this sentence. On February 28, 2020, Mr. Collins moved the Court, with the
Government’s consent, to continue the Report Date to April 21, 2020, because Mr. Collins had
not yet been processed into the BOP system, had not been designated to a facility and there was a
concern that the designation would not be able to occur prior to March 17. (ECF No. 181). The
Court granted the motion to continue the Report Date to April 21, 2020. (ECF No. 182).

       On April 1, 2020, Mr. Collins again, and with no objection from the Government, moved
the Court to further extend his Report Date by approximately sixty days in recognition of the
       Atlanta    Chicago   Cincinnati   Cleveland     Columbus    Costa Mesa     Denver   Houston
      Los Angeles    New York    Orlando    Philadelphia   San Francisco   Seattle    Washington, DC
           Case 1:18-cr-00567-VSB Document 190 Filed 08/04/20 Page 2 of 3



Honorable Vernon S. Broderick
August 4, 2020
Page 2


impact of the worldwide COVID-19 pandemic. (ECF No. 184). At that time, there were fewer
than 900,000 confirmed cases and fewer than 43,000 deaths worldwide. The figures for the
United States stood at approximately 190,000 and 4,000, respectively. See id. at 2. That letter
further detailed Centers for Disease Control and Prevention guidance identifying individuals at
higher risk of contracting and suffering severe illness from COVID-19 to include those are 65
and older or those who suffer from a variety of chronic health conditions including chronic lung
disease or moderate to severe asthma and serious heart conditions. Id. Mr. Collins is older than
65 and has additional risk factors. Id. at 3. The impact of the pandemic on U.S. jail and prison
populations is particularly acute, and potentially disastrous. See id. at 3-4.

        Thereafter, on May 28, 2020, Mr. Collins again, and with no objection from the
Government, moved the Court to further extend his Report Date by approximately sixty days in
recognition of the continued and worsening pandemic. (ECF No. 187). The Court granted the
request the following day and Mr. Collins’ Report Date is currently August 18, 2020. Since the
time of the May request, confirmed COVID-19 cases have continued to rise. As of August 3,
2020, confirmed cases and deaths worldwide stand at approximately 18.1 million and 700,000,
respectively, with domestic tallies of approximately 4.7 million and 155,000.1

        Although almost certainly underreported,2 official statistics within the BOP system detail
nearly 10,700 confirmed COVID-19 cases and 106 deaths among prisoners.3 The BOP has
continued various COVID-19 response measures, to include quarantine and isolation, suspension
of visitation (to include attorney visits), and limitations on prisoner movement.4 Finally, with
respect to FPC Pensacola, we previously noted that the BOP itself sought delayed reporting to
that facility because “some BOP minimum security camps do not have restrictive housing that
would be necessary for a quarantine, local municipal or county jails are the only available option
for housing an inmate who voluntarily surrenders with possible COVID-19 exposure.
Unfortunately, many local jails are refusing to admit such inmates at this time.” See ECF No.
184, Ex. A.

        We respectfully submit that the ongoing pandemic constitutes good cause for continuing
the Report Date of Mr. Collins from August 18, 2020 to 2:00 pm on October 13, 2020. The
situation has continued to deteriorate, and given current conditions in BOP prisons, Mr. Collins,
who is an elderly, first-time, non-violent offender, would face a serious and unnecessary risk to
his health and well-being.




1
  Johns Hopkins University (JHU) “Coronavirus Resource Center” available at https://coronavirus.jhu.edu/
2
  https://www.reuters.com/article/us-health-coronavirus-usa-jails-specailr/special-report-death-sentence-the-hidden-
coronavirus-toll-in-u-s-jails-and-prisons-idUSKBN22U1V2
3
  https://www.bop.gov/coronavirus/ (four deaths were prisoners on home confinement)
4
  https://www.bop.gov/coronavirus/covid19_status.jsp
         Case 1:18-cr-00567-VSB Document 190 Filed 08/04/20 Page 3 of 3



Honorable Vernon S. Broderick
August 4, 2020
Page 3


As courts have recognized, adding additional inmates to a BOP system under strain should be
avoided at present. Good cause exists for granting the requested relief.

Respectfully submitted,

/s/ Jonathan B. New
Jonathan B. New
Jonathan R. Barr
Kendall E. Wangsgard
BakerHostetler LLP
212.589.4650

Counsel for Christopher Collins

cc: All Parties (via ECF)
